EXHIBIT 10.1

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (“Agreement”) is made effective as of July 15, 2019
(the “Effective Date”) by and between:

 

CYTODYN INC.

1111 Main Street, Suite 660

Vancouver, WA 98660

Hereinafter “Company”

  

CONSULTANT NAME

Scott A. Kelly, M.D.

 

Hereinafter “Consultant”

WHEREAS, Company and Consultant desire to enter into this Agreement to provide
the terms and conditions upon which Company may engage Consultant from time to
time to provide services for individual projects.

NOW, THEREFORE, in consideration of the foregoing recital and the promises set
forth herein the parties agree to the following:

 

1.

Project Assignments.

 

  1.1.

Consultant will, when requested by Company, submit a proposal (the “Proposal”)
for services requested by Company (individually, a “Project,” and collectively,
the “Projects”). Each Proposal will include Project specifications and a cost
estimate, including pass-through costs. If accepted in writing by Company, the
Proposal will be incorporated into a project assignment, which, upon execution
by the parties, will be deemed a “Project Assignment” and incorporated into this
Agreement. Company will have no obligations hereunder with respect to any work
performed by Consultant unless such work is covered by an executed Project
Assignment prior to such work commencing. The form of a Project Assignment under
this Agreement is attached hereto as Exhibit A.

 

  1.2.

Consultant will provide the services described on each Project Assignment (the
“Services”). Consultant will perform the Services in accordance with all
applicable laws, rules, and regulations and in a professional manner consistent
with industry standards. Consultant will complete the Services in accordance
with the timelines set forth in the applicable Project Assignment. Consultant
acknowledges that time is of the essence in the performance of the Services.

 

  1.3.

Consultant may not subcontract or otherwise delegate its obligations under this
Agreement without Company’s prior written consent. Before any Consultant
employee or contractor performs services in connection with this Agreement, the
employee or contractor and Consultant must have entered into a written agreement
containing provisions substantially equivalent to Section 4 below.

 

  1.4.

Each party will discuss any changes in the scope of the Services that may affect
the budget or timelines for a given Project Assignment with the other party. All
changes to a Project Assignment, including, without limitation, any changes in
scope, payments or timelines, will be set forth in an amended Project
Assignment. No amended Project Assignment will be effective unless signed by an
authorized Company representative. Once such amended Project Assignment becomes
effective, the Project Assignment will be changed to the extent set forth in the
amended Project Assignment and will be amended to and governed in accordance
with the terms of this Agreement.

 

Page 1 of 9



--------------------------------------------------------------------------------

2.

Independent Contractor Relationship.

 

  2.1.

Consultant’s relationship with Company will be that of an independent
contractor, and nothing in this Agreement should be construed to create a
partnership, joint venture, or employer-employee relationship. Consultant is not
the agent of Company and is not authorized to make any representation, contract,
or commitment on behalf of Company. Because Consultant is an independent
contractor, Company will not withhold or make payments for social security, make
unemployment insurance or disability insurance contributions, or obtain worker’s
compensation insurance on Consultant’s behalf. Consultant agrees to accept
exclusive liability for complying with all applicable state and federal laws
governing independent contractors, including obligations such as payment of
taxes, social security, disability and other contributions based on fees paid to
Consultant, its agents or employees under this Agreement. Consultant hereby
agrees to reimburse, indemnify and defend Company against any and all such taxes
or contributions, including without limitation penalties and interest.

 

3.

Compensation.

 

  3.1.

Company shall pay Consultant for the Services in accordance with the applicable
Project Assignment. The amounts set forth in the applicable Project Assignment
represent Company’s maximum liability in connection with the Services covered by
such Project Assignment.

 

  3.2.

Consultant shall invoice Company in accordance with the Project Assignment. Each
invoice shall be itemized in sufficient detail to permit independent auditing
and verification that the work covered by such invoice has been properly
preformed. Company shall pay each undisputed and valid invoice within thirty
(30) days of receipt and verification. If any portion of an invoice is disputed,
then Company shall pay the undisputed amounts as set forth in the preceding
sentence and the parties shall use good faith efforts to reconcile the disputed
amount as soon as practicable.

 

  3.3.

Company shall reimburse Consultant for travel and out-of-pocket expenses
authorized by the Company and upon receipt by Company of copies of receipts or
other appropriate evidence of such expenditures. Travel expenses incurred by
Consultant must be consistent with Company’s travel policy (e.g., coach class
airfare). Company shall not reimburse Consultant for time spent traveling unless
specifically authorized in advance.

 

  3.4.

All invoices for Services rendered and out-of-pocket expenses incurred must be
submitted to Company within thirty (30) days from the date of completion of the
Services. Company shall have no liability with respect to any amounts not
invoiced within the preceding timeframe.

 

4.

Intellectual Property / Confidentiality / Use of Materials

 

  4.1.

In order to facilitate Consultant’s services under this Agreement, it may be
necessary for Company to disclose certain data and other proprietary information
to Consultant, and/or to provide Consultant with compounds and/or samples
(“Materials”) which, together with any information generated or discovered by
Consultant in performing Services hereunder (collectively, “Proprietary
Information”), Consultant agrees to retain in strict confidence and not to
disclose or transfer to any party other than as authorized in writing by
Company. Without limiting the generality of the foregoing, Consultant will
maintain the Materials, including any analogs, derivatives and/or reproducible
portions thereof, in confidence and will not transfer it to any third party, nor
permit the Materials to be directly incorporated in any commercial product,
without first securing Company’s written agreement. Consultant shall use the
Proprietary Information only for performance of the Services in accordance with
the terms of this Agreement. Consultant represents and warrants that all of its
employees, Consultants and agents that will have access to any Proprietary
Information are subject to written obligations of confidentiality and non-use
with respect to such Proprietary Information at least as stringent as those set
forth herein. Upon completion of Consultant’s services hereunder or written
request by Company, Consultant will return all tangible forms of Proprietary
Information in its possession to Company, unless directed otherwise by Company.
These obligations of

 

Page 2 of 9



--------------------------------------------------------------------------------

  confidentiality and non-use will survive any expiration or termination of this
Agreement, but will not apply to information: (a) that was previously known to
Consultant as evidenced by Consultant’s written records, (b) that is lawfully
obtained by Consultant from a source independent of Company, without breach of
an obligation to Company, (c) that is now or becomes public knowledge other than
by breach of this Agreement, or (d) that is received by Consultant from a third
party who has the lawful right to disclose the Proprietary Information and who
did not obtain the Proprietary Information in confidence either directly or
indirectly from Company. Notwithstanding anything to the contrary in this
Agreement, Consultant may disclose Proprietary Information if such disclosure is
properly required by law, regulation, rule, act or order of any governmental
authority or agency to be disclosed by Consultant; provided that Consultant will
provide Company with reasonable advance notice of any such required disclosure
and cooperate with Company in minimizing the extent of any such disclosure and
in seeking such protective order(s) or the like as may be available to protect
the confidentiality of the Proprietary Information; and provided further that
Consultant will make such disclosure only to the extent such disclosure is
legally required. Consultant further agrees that if any Proprietary Information
becomes subject to the exceptions set forth in this Section, Consultant will not
disclose that such Proprietary Information was received from and/or is used by
Company unless such fact also becomes part of the public domain.

 

  4.2.

Nothing in this Agreement, or in the furnishing of Proprietary Information by
Company, will be construed as giving Consultant any right, title, interest in or
ownership of Proprietary Information.

 

  4.3.

Consultant understands and acknowledges the United States securities laws
prohibit any person who has material non-public (“inside”) information about a
company from purchasing or selling securities of such company, and prohibits
communicating such information to any other person under circumstances where it
is reasonably foreseeable that such person is likely to purchase or sell
securities of such company. Consultant further acknowledges that Company’s
Proprietary Information can constitute such material non-public information and
agrees to comply with United States securities laws governing the use of such
information.

 

  4.4.

Project results may not be published, presented, announced or referred to, in
whole or in part, by Consultant without the prior express written consent of
Company, which Company may withhold at its sole discretion.

 

  4.5.

Third-Party Information. Consultant understands that Company has received, and
will in the future receive, from third parties confidential or proprietary
information (“Third-Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and use it only for certain
limited purposes. Consultant agrees to hold Third-Party Information in
confidence and not to disclose to anyone (other than Company personnel who need
to know such information in connection with their work for Company) or to use,
except in connection with Consultant’s work for Company, Third-Party Information
unless expressly authorized in writing by an officer of Company.

 

  4.6.

Disclosure of Work Product. As used in this Agreement, the term “Work Product”
means any invention, whether or not patentable, and all related know-how,
designs, mask works, trademarks, formulae, processes, manufacturing techniques,
trade secrets, ideas, artwork, software or other copyrightable or patentable
works. Consultant agrees to disclose promptly in writing to Company all Work
Product that is solely or jointly conceived, made, reduced to practice or
discovered by Consultant in the course of any work performed for Company
(“Company Work Product”). Consultant agrees that any and all Company Work
Product shall be the sole and exclusive property of Company.

 

  4.7.

Ownership of Work Product. Consultant hereby irrevocably assigns to Company all
right, title and interest worldwide in and to the Company Work Product and all
applicable intellectual property rights related thereto, including without
limitation, copyrights, trademarks, trade

 

Page 3 of 9



--------------------------------------------------------------------------------

  secrets, patents, moral rights, contract and licensing rights (the
“Proprietary Rights”). Consultant retains no rights to use the Company Work
Product and agrees not to challenge the validity of Company’s ownership in such
Company Work Product. Consultant hereby grants to Company a non-exclusive,
royalty-free, fully paid-up, irrevocable and world-wide right, with rights to
sublicense through multiple tiers of sublicensees, to reproduce, make derivative
works of, publicly perform, and publicly display in any form or medium (whether
now known or later developed), distribute, make, use and sell any pre-existing
intellectual property of Consultant incorporated or used in the Company Work
Product in connection with its use of the Company Work Product.

 

  4.8.

Background Technology & Other Rights. Before Consultant uses any third party
proprietary technology in the performance of the Services for which Company
would need its own license to receive the full benefit of the Services and any
deliverables contemplated by the Services, Consultant shall notify Company in
writing of the particular proprietary technology to be used and the terms of any
licenses required. To the extent that Consultant has any rights to the Company
Work Product that cannot be assigned to Company, then Consultant unconditionally
and irrevocably waives the enforcement of such rights, and all claims and causes
of action of any kind against Company with respect to such rights, and agrees,
at Company’s request and expense, to consent to and join in any action to
enforce such rights. If Consultant has any right to the Company Work Product
that cannot be assigned to Company or waived by Consultant, then Consultant
unconditionally and irrevocably grants to Company during the term of such
rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense through multiple levels of
sublicensees, to use, develop, promote sell, offer for sale and import and/or to
reproduce, create derivative works of, distribute, publicly perform and publicly
display by all means now known or later developed, such rights.

 

  4.9.

Assistance. Consultant agrees to cooperate with Company or its designee(s), both
during and after the term of this Agreement, to perfect and maintain Company’s
rights in and to the Company Work Product.

 

  4.10.

Consultant acknowledges that the promises or agreements contained in this
Agreement relating to confidentiality and/or intellectual property are necessary
and reasonable in order to protect Company and its business, and Consultant
expressly agrees that monetary damages would be inadequate to compensate Company
for the breach thereof, and that any such violation or threatened violation will
cause irreparable injury to Company. Accordingly, in addition to any other
remedies that may be available, in law, in equity or otherwise, Company shall be
entitled to obtain injunctive relief against the breach or threatened breach by
Consultant of such obligations, without the necessity of proving actual damages
or posting bond.

 

5.

Consultant Representations and Warranties; Compliance.

 

  5.1.

Consultant hereby represents and warrants that (a) the Company Work Product will
be an original work of Consultant and any third parties will have executed
assignment of rights reasonably acceptable to Company; (b) neither the Company
Work Product nor any element thereof will infringe the intellectual property of
any third party; (c) neither the Company Work Product nor any element thereof
will be subject to any restrictions or to any mortgages, liens, pledges,
security interests, encumbrances or encroachments; (d) Consultant will not
grant, directly or indirectly, any rights or interest whatsoever in the Company
Work Product to third parties; (e) Consultant has full right and power to enter
into and perform this Agreement without the consent of any third party;
(f) Consultant will take all necessary precautions to prevent injury to any
persons (including employees of Company) or damage to property (including
Company’s property) during the term of this Agreement; and (g) should Company
permit Consultant to use any of Company’s equipment, tools, or facilities during
the term of this Agreement, such permission shall be gratuitous and Consultant
shall be responsible for any injury to any person (including death) or damage to
property (including Company’s property) arising out of use of such equipment,
tools or facilities, whether or not such claim is based upon its condition or on
the alleged negligence of Company in permitting its use.

 

Page 4 of 9



--------------------------------------------------------------------------------

  5.2.

Conflicting Activities. Consultant agrees that during the period of Consultant’s
engagement by the Company, Consultant will not, without Company’s express
written consent, engage in any employment or business activity which is
competitive with, or would otherwise conflict with, Consultant’s engagement with
Company. Consultant represents that Consultant’s performance of all the terms of
this Agreement and as a Consultant of the Company does not and will not breach
any agreement to keep in confidence information acquired by Consultant in
confidence or in trust prior to Consultant’s engagement with Company. Consultant
further agrees not to disclose to Company, or bring onto Company’s premises, or
induce Company to use any confidential information that belongs to anyone other
than Company or Consultant.

 

  5.3.

Compliance with Laws. Consultant’s performance under this Agreement will conform
with all applicable industry standards and supranational, national, and local
laws, rules and regulations, including without limitation all applicable
anti-kickback laws, and its services will be provided in a good and workmanlike
manner.

 

6

Indemnities.

 

  6.1

Consultant shall indemnify, defend and hold harmless Company, its officers,
directors, employees and agents (the “Company Indemnitees”) from all losses,
liabilities, damages and expenses (including without limitation reasonable
attorneys’ fees and costs) that they may suffer as a result of any claims,
demands, actions or other proceedings made or instituted by any third party
against Company and arising out of or relating to (a) any negligent, reckless or
intentional acts or omissions of Consultant, its employees, agents or
representatives; (b) Consultant’s performance of the Services; (c) Consultant
breach or alleged breach of any representation or warranties set forth in
Section 5 of this Agreement, (d) Consultant’s breach of this Agreement; or
(e) Consultant’s use of the Materials. From the date of written notice from
Company to Consultant of any such claim, Company shall have the right to
withhold from any payments due Consultant under this Agreement the amount of any
defense costs, plus additional reasonable amounts as security for Consultant’s
obligations under this Section 6.

 

7

Termination.

 

  7.1

Company may terminate this Agreement or any Project Assignment at its
convenience and without any breach by Consultant upon written notice to
Consultant.

 

  7.2

Consultant may terminate this Agreement at its convenience upon written notice
to Company provided that there is no uncompleted Project Assignment in effect.

 

  7.3

Either party may terminate this Agreement for the material breach of any
material provision of this Agreement by the other party if the other party has
not cured such breach within thirty (30) days after written notice has been
received from the non-breaching party.

 

  7.4

Expiration or termination of this Agreement or Project Assignment shall not
relieve the parties of any obligation accruing prior to such expiration or
termination, including the obligations of confidentiality and non-use in
accordance with Section 4.1. In the event of termination by either party, except
by Company for Consultant’s material breach in accordance with Section 7.3,
Company shall pay Consultant in accordance with the applicable Project
Assignment(s) for the applicable Services satisfactorily completed prior to the
effective date of termination. In the event of termination of this Agreement by
Company, Consultant shall refund to Company, within 30 days of termination of
this Agreement, all funds prepaid by Company to Consultant (and unused by
Consultant in connection with the performance of Services) prior to termination.

 

Page 5 of 9



--------------------------------------------------------------------------------

  7.5

Upon termination of the Agreement or earlier as requested by Company, Consultant
will deliver to Company any and all Materials, drawings, notes, memoranda,
specifications, devices, formulas, and documents (including without limitation
electronic documents), together with all copies thereof, and any other material
containing or disclosing any Company Work Product, Third Party Information or
Proprietary Information of Company. Consultant further agrees that any property
situated on Company’s premises and owned by Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice.

 

8

General Provisions.

 

  8.1

Governing Law. This Agreement will be governed and construed in accordance with
the laws of the State of Washington.

 

  8.2

Assignment. Consultant may not assign or subcontract any of its obligations
hereunder without Company’s prior written consent. Company may assign its rights
or obligations under this Agreement, in whole or in part, by operation of law or
otherwise, without the prior written consent of Consultant to an affiliate or in
the event of a merger, sale or transfer of substantially all the assets to which
this Agreement relates. Any assignment not in accordance with this Section will
be null and void.

 

  8.3

No Warranties/Limitation of Liability. COMPANY MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, AS TO ANY MATTER WHATSOEVER. IN NO EVENT WILL COMPANY BE LIABLE FOR ANY
USE BY CONSULTANT OF ANY COMPANY MATERIALS. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, UNDER NO CIRCUMSTANCES WILL COMPANY BE LIABLE TO CONSULTANT FOR
LOST PROFITS, LOST OPPORTUNITIES OR ANY OTHER INCIDENTAL, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES IRRESPECTIVE OF THE THEORY UNDER WHICH SUCH ACTION IS
BROUGHT.

 

  8.4

Force Majeure. If the performance by Consultant or Company of any obligation
under this Agreement, other than payment of money, is prevented or impaired by a
Force Majeure, such party shall be excused from performance so long as such
situation continues to prevent or impair performance, provided the party
claiming such excuse has promptly notified the other party and uses its
reasonable efforts to resume performance. “Force Majeure” shall mean an event
beyond the reasonable control of a party, including ,without limitation, acts of
public enemy, acts of any governmental authority, including governmental laws,
ordinances, rules and regulations whether or not valid, acts of God, including
fires, floods, epidemics and unusually severe weather, quarantine restrictions,
strikes or lockouts, labor disputes or shortages, embargoes, war, riot, acts of
terrorism, malicious acts of damages, accidents, interruptions or supplies,
equipment malfunction, failure of electrical supply or other utilizes, or delays
or failures in obtaining materials, supplies, equipment or transportation.

 

  8.5

Waiver. No waiver by Company of any breach of this Agreement shall be a waiver
of any preceding or succeeding breach. No waiver by Company of any right under
this Agreement shall be construed as a waiver of any other right. Company shall
not be required to give notice to enforce strict adherence to all terms of this
Agreement.

 

  8.6

Severability. If any provision of this Agreement is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction: such provision shall
be deemed amended to conform to applicable laws of such jurisdiction so as to be
valid and enforceable, or, if it cannot be so amended without materially
altering the intention of the parties, it shall be stricken; the validity,
legality and enforceability of such provision shall not in any way be affected
or impaired thereby in any other jurisdiction; and the remainder of this
Agreement shall remain in full force and effect.

 

  8.7

Survival. The terms and provisions of this Agreement which by their nature
should survive expiration or termination of this Agreement shall survive any
expiration or other termination of this Agreement.

 

Page 6 of 9



--------------------------------------------------------------------------------

  8.8

Attorneys’ Fees. If any dispute arises between the parties with respect to the
matters covered by this Agreement that leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding shall be entitled to receive
its reasonable attorneys’ fees, expert witness fees and out-of-pocket costs
incurred in connection with such proceeding, including any appeal or review, in
addition to any other relief it may be awarded.

 

  8.9

Injunctive Relief. Consultant acknowledges the obligations provided under this
Agreement are necessary and reasonable in order to protect Company and its
business, and Consultant expressly agrees that monetary damages would be
inadequate to compensate Company for the breach thereof. Accordingly, Consultant
agrees and acknowledges that any such violation or threatened violation will
cause irreparable injury to Company and that, in addition to any other remedies
that may be available, in law, in equity or otherwise, Company will be entitled
to seek injunctive relief against the breach or threatened breach by Consultant
of this Agreement, without the necessity of proving actual damages.

 

  8.10

Entire Agreement. This Agreement, including the exhibits hereto, contains the
entire agreement between the parties with respect to its subject matter hereof
and supersedes and/or merges all prior contracts, agreements, discussions and
understandings relating to the same subject matter between the parties. No
statement or inducements made by either party or an agent of either party which
is not contained or referenced in this Agreement shall be valid or binding. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by an
authorized representative of the party to be charged.

IN WITNESS WHEREOF, the parties have entered into this CONSULTING AGREEMENT
through their duly authorized representatives as of the Effective Date above.

 

CYTODYN INC.     CONSULTANT NAME By:       /s/ Nader Pourhassan, Ph.D.    
By:       /s/ Scott A. Kelly, M.D. Name:   Nader Pourhassan, Ph.D.     Name:  
Scott A. Kelly, M.D. Title:   President & CEO     Title:   Chief Science Officer
Date:   July 15, 2019     Date:   July 15, 2019

 

Page 7 of 9



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROJECT ASSIGNMENT

This Project Assignment, effective as of July 15, 2019, issued under and
governed by the terms and conditions of that certain Consulting Agreement by and
between CytoDyn Inc. (“Company”) and Scott A. Kelly, M.D. (“Consultant”)
effective as of July 15, 2019 (the “Agreement”). In the event that any item in
this Project Assignment is inconsistent with the Agreement, the terms of this
Project Assignment shall govern, but only with respect to the services set forth
in this Project Assignment. Any capitalized terms used and not otherwise defined
in this Project Assignment shall have the meaning ascribed to them in the
Agreement.

1. Scope of Work.

 

  •  

Consultant will be appointed as the Chief Science Officer of the Company.

 

  •  

Consultant will manage the Company’s scientific, technological, and research
operations.

 

  •  

Oversee the scientific functions of the Company, including basic and applied
research projects, as well as the development of new processes, technologies or
products.

 

  •  

Combine discipline-specific knowledge with leadership and business skills to
promote the efficiency, profitability and competitive position of the Company.

2. Compensation.

$20,000 per month plus a stock option, as determined by the Compensation
Committee of the Company’s Board of Directors.

3. Maximum payment:

To be determined.

4. Term.

To be determined.

5. Deliverables.

See #1 above.

 

Page 8 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this PROJECT ASSIGNMENT NO. 1 by
their duly authorized persons as of the effective date above.

 

CYTODYN INC.     CONSULTANT NAME By:       /s/ Nader Pourhassan, Ph.D.    
By:       /s/ Scott A. Kelly, M.D. Name:   Nader Pourhassan, Ph.D     Name:  
Scott A. Kelly, M.D Title:   President & CEO     Title:   Chief Science Officer
Date:   July 15, 2019     Date:   July 15, 2019

 

Page 9 of 9